Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	The election without traverse filed June 2, 2021, is acknowledged and has been entered.
Applicant has elected the species of huCD37-3 (version 1.0), which has a heavy chain amino acid sequence of SEQ ID NO:90 and a light chain amino acid sequence of SEQ ID NO: 107. The elected antibody has a variable heavy region amino acid sequence of SEQ ID NO:57 and a variable light region amino acid sequence of SEQ ID NO:74, and has a VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequences of SEQ ID NOs:4-6 and 28-30, respectively.
The corresponding polynucleotide sequences for the elected antibody are as follows: the heavy chain polynucleotide sequence is SEQ ID NO: 153 and the light chain polynucleotide sequence is SEQ ID NO: 163, and the variable heavy region polynucleotide sequence is SEQ ID NO: 123 and the variable light region polynucleotide sequence is SEQ ID NO:138.

	Claims 67-88 are pending in the application and are under examination.

The information disclosure statements have been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 67-82 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a host cell comprising a polynucleotide, wherein the polynucleotide comprises a nucleic acid sequence encoding a variable heavy chain region and a nucleic acid sequence encoding a variable light chain region; wherein the nucleic acid sequence encoding the variable heavy chain region and the nucleic acid sequence encoding the variable light chain region encode the polypeptide sequences of SEQ ID NOs:57 and 74, does not reasonably provide enablement for using an isolated polynucleotide comprising a nucleic acid sequence that encodes a variable heavy region comprising the polypeptide sequence of SEQ ID NO:57 or for using an isolated polynucleotide comprising a nucleic acid sequence that encodes a variable light region comprising the polypeptide sequence of SEQ ID NO:74.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.


MPEP § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).



Scope of the claims
Claim 67 recites an isolated polynucleotide comprising a nucleic acid sequence that encodes a variable heavy region comprising the polypeptide sequence of SEQ ID NO:57.  Claim 75 recites an isolated polynucleotide comprising a nucleic acid sequence that encodes a variable light region comprising the polypeptide sequence of SEQ ID NO:74.  Notably, these claims recite that the polynucleotides are isolated and do not recite that the polynucleotide comprising a nucleic acid sequence that encodes a variable heavy region comprising the polypeptide sequence of SEQ ID NO:57 is in a composition also comprising a polynucleotide comprising a nucleic acid sequence that encodes a variable light region comprising the polypeptide sequence of SEQ ID NO:74.  Therefore, the specification needs to teach one of skill in the art how to use each polynucleotide separately without undue experimentation.
	
State of the Art and Unpredictability in the Art 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al, Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al, Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al, 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al, page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al, see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al, British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR st full paragraph in particular).  Only through a complex screen as taught by Klimka et al is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  


Claim Analysis and the Quantity of Experimentation
The instant claims recite that the polynucleotides are isolated and do not recite that the polynucleotide comprising a nucleic acid sequence that encodes a variable heavy region comprising the polypeptide sequence of SEQ ID NO:57 is in a composition also comprising a polynucleotide comprising a nucleic acid sequence that encodes a variable heavy region comprising the polypeptide sequence of SEQ ID NO:74.  The specification teaches an antibody designated CD37-3v1.0 that binds to CD37 and which comprises a variable heavy region comprising the polypeptide sequence of SEQ ID NO:57 and a variable light chain region comprising the polypeptide sequence of SEQ ID NO:74 (see pages 27 and 28), so the specification clearly teaches a use for a host cell composition comprising polynucleotides that encode such an antibody as this product would be used to produce the antibody.  However, a polynucleotide that encodes a variable heavy region comprising the polypeptide sequence of SEQ ID NO:57 by itself is not taught in the specification as binding CD37 and is not taught as having a use by itself.  Accordingly, one of skill in the art would be subject to undue experimentation to use a polynucleotide that encodes a variable heavy region comprising the polypeptide sequence of SEQ ID NO:57 by itself as claimed and one of skill in the art would be subject to undue experimentation to use a polynucleotide that encodes a variable light region comprising the polypeptide sequence of SEQ ID NO:74 by itself as claimed.
Accordingly, in view of the state of the prior art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the unpredictability of the art and the broad breadth of the claims, one of skill in the art would be subject to undue and unreasonable experimentation to use the claimed invention.

Improper Markush Grouping

	Claims 67-88 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) (Federal Register; Vol. 76, No. 27, Page 7166, February 9, 2011). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
In this case, the claim is drawn to polynucleotides encoding heavy and/or light chain variable supra) the antigen-combining site of a conventional antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains which determine much of antibody's antigen-binding specificity.  Accordingly, the substantial structural feature of an antibody is the six CDRs of the antibody which determine much of antibody's antigen-binding specificity and where the claims are generic the structural feature of an antibody is the antigen it binds.  Consequently, every polynucleotides encoding an antibody region with different CDR sequences has a different substantial structural feature.  Therefore, because the Markush Groups in the claims either recite different VL and VH sequence sets which differ in amino acid sequence in the CDRs and the polynucleotides otherwise do not appear to contain any substantial structural feature, it is submitted that the members of the Markush groupings do not share a substantial structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 67-88 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent 8,765,917 in view of US 2008/0311676 A1 (Brate et al).  Notably, the instant application was not pending before the issuance of the patent on the other application.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims of the patent recite:

1. An antibody produced by the hybridoma of ATCC Deposit Designation PTA-10664 or an antigen-binding fragment thereof. 
2. An isolated antibody or antigen binding fragment thereof that specifically binds to CD37, wherein said antibody, or antigen binding fragment comprises the VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 polypeptide sequences of SEQ ID NOs: 4, 5, and 6 and SEQ ID NOs: 28, 29, and 30 respectively. 
15. The antibody or antigen binding fragment of claim 2, wherein the antibody or antigen binding fragment comprises the polypeptide sequences of SEQ ID NO:57 and SEQ ID NO:74.


Brate et al teach expressing antibodies recombinantly by cloning and transfecting heavy and light chain genes into vectors and host cells such as CHO and HEK-293 cells (see page 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to clone the nucleic acids of the antibodies set forth in the claims of US Patent 8,765,917 and place them in vectors and host cells such as CHO and HEK-293 cells in order to produce them recombinantly.  In this case, the prior art recognizes that antibodies are commonly produced recombinantly, so making nucleic acids, vectors and host cells producing the claimed antibodies recombinantly would be seen as an obvious variation of the subject matter claimed in the patent. 



Claims 67-88 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of US Patent 9,346,887 in view of US 2008/0311676 A1 (Brate et al).  Notably, the instant application was not pending before the issuance of the patent on the other application.  Although the conflicting claims are not identical, they are not patentably distinct from each 
The claims of the patent recite:

an antibody or antigen binding fragment thereof that specifically binds to CD37, wherein said antibody or fragment thereof comprises a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region and the light chain variable region of the antibody or antigen-binding fragment thereof comprises the polypeptide sequences of: SEQ ID NO:57 and SEQ ID NO:74 respectively (see claim 8).



Brate et al teach expressing antibodies recombinantly by cloning and transfecting heavy and light chain genes into vectors and host cells such as CHO and HEK-293 cells (see page 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to clone the nucleic acids of the antibodies set forth in the claims of US Patent 9,346,887 and place them in vectors and host cells such as CHO and HEK-293 cells in order to produce them recombinantly.  In this case, the prior art recognizes that antibodies are commonly produced recombinantly, so making nucleic acids, vectors and host cells producing the claimed antibodies recombinantly would be seen as an obvious variation of the subject matter claimed in the patent. 


Claims 67-88 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent 9,447,189 in view of US 2008/0311676 A1 (Brate et al).  Notably, the instant application was not pending before the issuance of the patent on the other application.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims of the patent recite:

an antibody or antigen binding fragment thereof that specifically binds to CD37, wherein said antibody or fragment thereof comprises a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region and the light chain variable region of the antibody or antigen-binding fragment thereof comprises the polypeptide sequences of: SEQ ID NO:57 and SEQ ID NO:74 respectively (see claims 2 and 14).



Brate et al teach expressing antibodies recombinantly by cloning and transfecting heavy and light chain genes into vectors and host cells such as CHO and HEK-293 cells (see page 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to clone the nucleic acids of the antibodies set forth in the claims of US Patent 9,447,189 and place them in vectors and host cells such as CHO and HEK-293 cells in order to produce them recombinantly.  In this case, the prior art recognizes that antibodies are commonly produced recombinantly, so making nucleic acids, vectors and host cells producing the claimed antibodies recombinantly would be seen as an obvious variation of the subject matter claimed in the patent. 

Conclusion

	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643